Norval, J.
This was an action to recover damages for personal injuries received by the plaintiff. Upon a trial of the issues to a jury a verdict was returned for the defendant. Plaintiff presented to the court a motion for a new trial, *786which was overruled, and the following judgment was rendered, as shown by the journal entry: “It is therefore considered by the court that the said defendant recover of the said Nate Reynolds its costs herein expended, as heretofore by the verdict of the jury found.” This is merely a judgment for costs, and not a final adjudication disposing of the case. (Little v. Gamble, 47 Neb., 827, and cases there cited.) The record failing to show a final judgment, the petition in error is
Dismissed.